— Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: This is a proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board which affirmed the State Division of Human Rights’ dismissal of petitioner’s complaint against Oswald Hof Brau Haus, Inc. (Hof Brau Haus), for want of probable cause. Petitioner, a former employee of the Hof Brau Haus, alleges that she was denied equal terms, conditions and privileges of employment and terminated from her job because of her race. She presented her contentions and evidence to the division which conducted an in-depth field investigation. The completed investigation revealed that she received the same benefits as other employees, that she was *866compensated for whatever extra work she was asked to do, and that she was terminated from her employment because of her inability to resolve her differences with her immediate supervisor, differences which led to “numerous loud confrontations” and a disruption of employee harmony. In short, the division found that petitioner had not been treated unequally because of her race. On the record in this case, we conclude that there is no reason to vacate the division’s determination (see State Div. of Human Rights v Herald Co., 88 AD2d 760; see, also, State Div. of Human Rights v Blanchette, 73 AD2d 820; State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332). (Proceeding pursuant to Executive Law, § 298.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.